Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 1 of 14




                       EXHIBIT 1
               Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 2 of 14

                                                                         5UoJ/J6,^
*1048403115*
                          *N THE DISTRICT COURT OF OKLAHOMA COUNTY
                                      STATE OF OKLAHOMA
                                                            FILED IN DISTRICT COURT
                                                               OKLAHOMA COUNTY
    MIA SMITH,                                        )
                                                      )                              DEC 2 2 2020
             Plaintiff,                               )
                                                      )
                                                                                                EN
                                                                                    COURT C
    v.                                                )       Case No:        34,
                                                      )
    OKLAHOMA HEALTH CARE
    AUTHORITY,
                                                      )
                                                      )             CJ-2020 - 60 8 3
                                                      )
             Defendant.                               )
                                                      )
                                                      )
                                                      )
                                                      )



                                               PETITION

            COMES NOW Plaintiff, Mia Smith, by and through her attorneys, Mary Rahimi and

   Jillian Mershon, hereby complains against Defendant, Oklahoma Health Care Authority.

                                                    PARTIES

         1. Plaintiff, Mia Smith (hereinafter “Plaintiff’), an African American (“black”) female, is an

            individual resident residing in Oklahoma County. At all times relevant herein. Plaintiff

            resided therein.

         2. Plaintiff is a former employee of Defendant, Oklahoma Health Care Authority (hereinafter

            “Defendant”).

         3. Defendant, Oklahoma Health Care Authority, is an agency of the State of Oklahoma

            operating in Oklahoma City, Oklahoma, within Oklahoma County.

                                           NATURE OF CASE
      Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 3 of 14




1. Plaintiff alleges a state law cause of action for wrongful discharge in violation of

    Oklahoma public policy against race discrimination as set forth in the Oklahoma Anti-

    Discrimination Act, et. seq. (“OADA”). Plaintiff also brings federal claims pursuant to

    Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. § 2000(e) et. seq. (“Title

    VII”), and 42 U.S.C. § 1981 for racial discrimination, retaliation, and wrongful

   termination.

                                 JURISDICTION AND VENUE

2. Plaintiff brings a state law claim under 25 O.S. § 1101 et. seq. Plaintiff also brings a

   claim pursuant to section 706(f) of Title VII of the Civil Rights Act of 1964, 28 U.S.C.

    §§ 1331 and 1343, 29 U.S.C. § 626(c), and 42 U.S.C. 2000e-5(f)(3).

3. Venue in this district is proper pursuant because Defendant operates in Oklahoma County

   and the unlawful conduct giving rise to the claims occurred in Oklahoma County.

4. Actual damages, declaratory, injunctive, and equitable relief is sought pursuant to 28

   U.S.C. §§ 2201 and 2202, and 42 U.S.C. § 2000e-5(g).

5. Compensatory and punitive damages are sought pursuant to Okla. Stat. tit. 25, § 1101 et

   seq., Oklahoma state common law, and 42 U.S.C. § 1981(a).

6. Costs and attorney fees may be awarded pursuant to 25 O.S. §§ 1350(H) and 1506.8, and

   42 U.S.C. § 2000e-5(k) and Fed. R. Civ. P. 54.

                                 CONDITIONS PRECEDENT

7. Plaintiff Mia Smith timely filed charges of discrimination with the Equal Employment

   Opportunity Commission (“EEOC”) on or about March 17, 2019.

8. The EEOC issued rights to sue for EEOC Charge No. 564-2019-02045, against

   Oklahoma Health Care Authority.
     Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 4 of 14




9. Defendant was put on notice of the impending action by the filing of the EEOC Charge on

   or about March 17, 2019.

10. Plaintiff was issued a notice of right to sue letter for the above charges on September 24,

   2020, and this lawsuit was filed within ninety (90) days of Plaintiff s receipt of such notice.

11. “The stated purpose of the Oklahoma anti-discrimination statutes is the implement policies

   of federal Civil Rights Laws.” Duncan v. City of Nichols Hills, 913 P.2d 1303 (1996).

   Pursuant to the Oklahoma Supreme Court’s ruling in Duncan v. City of Nichols Hills,

   claims arising from the Oklahoma anti-discrimination statutes, 25 O.S. § 1101 et. seq, are

   not subject to the notice requirements provided in the 51 Okl.St.Ann. § 151 et seq..

12. Plaintiff has exhausted her administrative remedies under the law.

                                 GENERAL ALLEGATIONS

13. Plaintiff began employment for agency Oklahoma Health Care Authority on or about

   February 1st, 2013, in Oklahoma City, Oklahoma due to a transfer from her previous

   position with an agency of the State of Oklahoma. Plaintiff has had twenty-one (21) years

   of experience being employed with the State of Oklahoma.

14. Beginning in June 2019, and continuing through the end of her employment with

   Defendant, Plaintiff was subjected to discrimination based upon race by Defendant

   Oklahoma Health Care Authority, and agents thereof.

15. Plaintiff is an African-American (“black”) female and member of a protected class.

16. Non-African-American employees of Oklahoma Health Care Authority were not subjected

   to the same or similar treatment.

17. Defendant has fifteen (15) or more employees for each working day in each of twenty or

   more calendar weeks in the current or preceding calendar year and is covered employers
     Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 5 of 14




   under Title VII. There is no minimum employee requirement to be liable for racial

   discrimination and retaliation under 42 U.S.C. § 1981.

18. These discriminatory actions taken against Plaintiff led Plaintiff to file charges of

   discrimination against Defendants with the EEOC.

19. At the time of Plaintiff s termination, she was employed full-time.

20. In March 2019, Plaintiff spoke with supervisor Pam Jackson regarding comments another

   employee, Barbara Blue had made regarding black SoonerCare members. Plaintiff was of

   the belief that Ms. Blue was discriminating against black SoonerCare members by

   searching their Facebook history and making assumptions based on the members “baby

   daddy”. Plaintiff was concerned as Ms. Blue did not investigate or challenge claims made

   by Caucasian SoonerCare members. Ms. Jackson assured Plaintiff that the issues would be

   investigated, but no further action was taken.

21. In June 2019, Plaintiff spoke to Cynthia Williamson regarding her concerns about Ms.

   Blue, as Ms. Blue continued to discriminate against black SoonerCare members, and make

   discriminatory statements at the workplace. Ms. Blue had made the statement that a black

   SoonerCare member should not have had children because she had sickle cell disease.

22. After reporting Ms. Blue’s actions, Ms. Jackson and Ms. Susan Miles, another employee

   of Oklahoma Health Care Authority, began to treat Plaintiff in a demeaning and degrading

   way, verbally and through email communications. Ms. Blue was moved to a cubicle further

   from Plaintiff.

23. In July 2019, Plaintiff witnessed Ms. Blue yelling at a Hispanic SoonerCare member on

   the phone that the member needed to “speak English” and have an English speaker present

   in the future when Ms. Blue would visit the member’s home for the home assessment.
      Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 6 of 14




    Plaintiff intervened and informed Ms, Blue that Defendant Oklahoma Health Care

    Authority has the ability to obtain interpreters for SoonerCare members.

24. In August 2019, Plaintiff was prevented from entering her workplace by white co-worker,

    Rita Yowell. Plaintiff was blocked from entry and asked to present her badge to Ms.

   Yowell. Plaintiffs badge was clipped to her vest and visible. Plaintiffs status as an

   employee was undermined due to her race, and Plaintiff was publicly humiliated by being

   prevented entry to her workplace.

25. On or about August 7, 2019, Plaintiff reported the discrimination she had been witnessing

   and experiencing to agents of Defendant Oklahoma Health Care Authority by email; the

   agents that received the email were Human Resources Manager Dara Holmes, Human

   Resources Coordinator Cynthia Williamson, Chief Executive Officer Becky Pastemik-

   Ikard, Plaintiffs direct supervisor Melinda Thomason, and Plaintiffs reviewing supervisor

   Melody Anthony. Plaintiff complained of Defendant’s agent Ms. Blue actions towards

   SoonerCare members of black and Hispanic descent

26. Once Plaintiff reported the claims of mistreatment and racial differentiation to Defendant’s

   Human Resources personnel, supervisors, and Chief Executive Officer, Human Resources

   Manager Dara Holmes asked to meet with Plaintiff to resolve the complaint.

27. Plaintiff requested to have a representative from Oklahoma Public Employees Association

   present during the meeting.

28. Defendant’s Human Resources personnel did not schedule a meeting with Plaintiff to

   resolve the issue.


29. Subsequently, Plaintiffs employment at Oklahoma Health Care Authority was terminated

   on September 26, 2019.
       Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 7 of 14




  30. As a result of Defendants’ actions, Plaintiff has sustained the following injuries: loss of

     employment, loss of career path and opportunity, loss of wages, loss of accumulated

     longevity pay, loss of fringe benefits, and other compensation; and consequential and

     compensatory damages including, but not limited to, those for humiliation, loss of dignity,

     loss of enjoyment of life, worry, stress, and anxiety.

  31. As a result, Plaintiff has been damaged well in excess of $50,000.00.

  32. All adverse actions taken by Defendant against Plaintiff were intentional, willful.

     malicious, or in reckless disregard for the legal rights of Plaintiff.

           COUNT I: ILLEGAL DISCRIMINATION BASED UPON RACE

IN VIOLATION OF THE OKLAHOMA ANTI-DISCRIMINATION ACT (“OADA”h 25

                                      O.S. § 1101 et. sea.

  1. Plaintiff reasserts and incorporates by reference paragraphs 1-32 as set forth above as if

     fully restated herein.

 2. The acts and omissions described above violate the Oklahoma Anti-Discrimination Act

     (“OADA”), 25 O.S. § 1101 et. seq.

 3. As a result of Defendants’ discriminatory and retaliatory actions against Plaintiff,

     Plaintiff has suffered the losses and damages described in paragraphs 29-32.

 4. At all relevant times, Plaintiff was qualified for the position she held and had been

     performing satisfactorily.

 5. As such, Plaintiff is entitled to recover from Defendants all actual and compensatory

     damages, including, but not limited to, damages for back pay, front pay, humiliation, loss

     of dignity, loss of enjoyment of life, worry, stress, and anxiety resulting from her

     wrongful discharge, as well as punitive damages, pursuant to 25 O.S. §§ 1350(G)
      Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 8 of 14




6. Plaintiff is also entitled, under 25 O.S. §§ 1350(H) and 1506.8, to recover court costs and

   attorney fees incurred in pursuing this action.



         COUNT II: ILLEGAL DISCRIMINATION BASED UPON RACE

     IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964.

                                  42 U.S.C. S 2000e et sea.


7. Plaintiff reasserts and incorporates by reference paragraphs 1-32 as set forth above as if

   fully restated herein.

8. At all relevant times, Plaintiff was qualified for the position she held and had been

   performing satisfactorily.

9. Defendants’ misconduct as described above, in terminating Plaintiff for discriminatory

   reasons, is in clear violation of Title VII of the Civil Rights Act of 1964.

10. Plaintiffs race and color were motivating factors in Defendants’ adverse employment-

   related actions described above. Defendants violated Plaintiffs rights under Title VII by

   taking such adverse actions.

11. As a result of Defendants’ illegal conduct under Title VII, Plaintiff has suffered losses,

   injuries, and damages, as set forth in paragraphs 29-32, above.

12. Plaintiff is entitled to and seek all legal and equitable remedies provided to a prevailing

   plaintiff under Title VII, including, without limitation: back pay, front pay, compensatory

   and punitive damages, as well as appropriate declaratory and injunctive relief.

13. Plaintiff is also entitled, under 42 U.S.C. § 2000e-5(k), to recover attorney fees and costs

   incurred in pursuing this claim.

         COUNT III: ILLEGAL DISCRIMINATION BASED UPON RACE
      Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 9 of 14




                             IN VIOLATION OF 42 U.S.C. § 1981

14. Plaintiff reasserts and incorporates by reference paragraphs 1-32 as set forth above as if

    fully restated herein.

15. Plaintiff is an African-American protected from racial discrimination by 42 U.S.C. §

    1981.

16. Plaintiff received disparate and hostile treatment compared to other similarly situated,

    non-African-American employees.

17. Any reasons given for the adverse actions taken against Plaintiff are pretextual in nature.

18. The discrimination against Plaintiff altered the terms, conditions, or privileges of their

    employment.

19. Defendants did nothing to attempt to remedy the wrongs suffered by Plaintiff.

20. Defendants’ acts and omissions violated Plaintiffs rights secured by 42 U.S.C. § 1981.

21. As a result of Defendants’ illegal conduct, Plaintiff has suffered the damages described in

   paragraphs 29-32.

22. Plaintiff is entitled to and seek all legal and equitable remedies available to a prevailing

   plaintiff under 42 U.S.C. § 1981, including, without limitation: back pay, front pay,

    compensatory damages, punitive damages, and any appropriate declaratory and/or

    injunctive relief.

        COUNT IV; ILLEGAL RETALIATION FOR PROTECTED ACTIVITY IN

   VIOLATION OF TITLE VIL 42 U.S.C. S 2000e etsea.i 42 U.S.C. S 1981; AND THE

                                   PAPA, 25 O.S. $ 1101 etsea.

23. Plaintiff reasserts and incorporates by reference paragraphs 1-32 as set forth above as if

    fully restated herein.
     Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 10 of 14




24. 42 U.S.C. § 2000e-3(a) makes it illegal to retaliate against an “individual [who] has

    opposed any act or practice made unlawful by this Act or because such individual made a

    charge, testified, assisted, or participated in any manner in an investigation, proceeding,

    or hearing under this Act.”

25. 25 O.S. § 1601 also prohibits such retaliatory conduct.

26. 42 U.S.C. § 1981 also encompasses anti-retaliation measures resulting from post­

    formation activities.

27. Plaintiff clearly opposed the illegal harassment and discrimination when she complained

   to her employer’s HR department.

28. Such opposition and participation is clearly protected activity as defined by Title VII, the

    OADA, and 42 U.S.C. § 1981.

29. Defendant’s actions taken against Plaintiff following her protected activity in opposition

   to Defendant’s illegal conduct are all retaliatory actions designed to prevent Plaintiff

   from exercising her rights under Title VII, the OADA, and 42 U.S.C. § 1981.

30. Such actions are clearly retaliatory in violation of Title VII, the OADA, and 42 U.S.C. §

    1981.

31. As a result of Defendants’ retaliatory conduct, Plaintiff has suffered the losses and

   damages described in paragraphs 29-32.

32. Plaintiff is entitled to and seek all legal and equitable remedies available to a prevailing

   plaintiff under Title VII, the OADA, and 42 U.S.C. § 1981, including, without limitation:

    back pay, front pay, compensatory damages, punitive damages, and any and all

    appropriate declaratory and injunctive relief.
     Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 11 of 14




33. Plaintiff is also entitled, under 42 U.S.C. § 2000e-5(k) and 25 O.S. §§ 1350(H) and

    1506.8, to recover attorney fees and costs incurred in pursuing this claim.

     COUNT V: WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY

34. Plaintiff reasserts and incorporates by reference paragraphs 1-32 as set forth above as if

    fully restated herein.

35. Defendant Oklahoma Health Care Authority terminated Plaintiff for reporting

    discriminatory actions conducted by agents of Oklahoma Health Care Authority.

36. Oklahoma Public policy prevents violations of an established and well-defined public

    policy of performing an act consistent with a clear and compelling public policy, such as

    refusing to participate in an illegal activity, performing an important public obligation,

    exercising a legal right or interest, exposing wrongdoing by employer, and/or performing

    an act that public policy would encourage, or for refusing to do something that public

   policy would condemn.

37. Plaintiffs reported discriminatory treatment of SoonerCare members based on race to

   agents of Oklahoma Health Care Authority, as required under internal policies and the

    laws of the State of Oklahoma. She was terminated thereafter, which give rise to a cause

   of action under Burk v. K-Mart Corp., 1989 OK 22, 770 P.2d 24.

38. This is an exception to at-will employment as articulated by Burk v. K-Mart Corp., 1989

    OK 22, If 17, 770 P.2d 24 and its progeny.

39. As a direct result of Defendant’s violation of public policy, Plaintiff suffered the losses

   and damages described in paragraphs 29-32.



                                     PRAYER FOR RELIEF
            Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 12 of 14




        WHEREFORE, it is respectfully prayed that this Court grants to the Plaintiff the

following relief:

       a.       Back pay, in amounts to be determined at trial;

       b.       Front pay, in amounts to be determined at trial;

       c.       Emotional distress and punitive damages;

       d.       Compensatory and consequential damages;

       e.       Injunctive or declaratory relief;

       f.       Pre-judgment and post-judgment interest at the highest lawful rate;

       g-       Attorneys’ fees and costs of this action, including expert witness fees, as

       appropriate;

       h.       That Defendant be enjoined and restrained from engaging in further

       discriminatory conduct; and

       i.       Any such further relief as justice allows.




                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby requests trial by jury of all issues triable by jury under Oklahoma and

Federal law.



                                               Dated: December 212020

                                               Respectfully submitted,


                                               Mary Rahimi OBA #34257
                                               Jillian Mershon OBA #30172
                                               Mazaheri Law Firm, PLLC
         Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 13 of 14




                                               3000 W. Memorial Rd., Suite 230
                                               Oklahoma City, OK 73120
                                              Telephone: (405) 414-2222
                                              Facsimile: (405) 607-4358
                                              mary@mazaherilaw.com
                                              jillian@mazaherilaw.com
                                              Attorneys for Plaintiff


A TTORNEY’S LIEN CLAIMED


                                 CERTIFICATE OF MAILING


          I hereby certify that on          day of                        , 2020,1 e-mailed and

mailed, postage prepaid, by first class Certified Mail, a true copy of the foregoing instrument to:

Dawson Engle
Deputy General Counsel
P.O. Drawer 18497
Oklahoma City, OK 73154
Attorneyfor Defendant


                                                             Mary Rahimi
         Case 5:21-cv-00044-C Document 1-1 Filed 01/19/21 Page 14 of 14




                                          VERIFICATION


STATE OF OKLAHOMA                     )
                                      ) SS:
COUNTY OF OKLAHOMA                    )




       Mia Smith, of lawful age, being first duly sworn upon her oath, states:

       That she is the Plaintiff above named; that she has read the above and foregoing Petition

and knows the contents thereof, and that the statements, allegations and facts therein set forth are

true and correct to the best of her information, knowledge and belief.




                                                     Mia Smith, Plaintiff


       Subscribed and sworn to before me this    at s-      day of                         , 2020.


My Commission Expires:

                                                                     C“
CPll 1^ i 20^
                                                     Notary Public, Comm# |           % *7 30

(SEAL)




  y^s) i
